DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-15 in the reply filed on January 04 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Attar et. al. (US 2009/0028112 A1) in view of Chen et. al. (US 2013/0343346 A1)
Regarding Claim 1, Attar discloses a device (Fig 3 310 User Equipment Para 54), comprising: 
a processor (Fig. 3 365 Processor Para 57); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Fig. 3 375 Memory Para 57), comprising:
in response to establishing a first connection with a first radio access network edge device to support a communication session (Para 37 “one or more base stations 110 can communicate with one or more terminals 120” Para 42 “base stations 110 and Fig. 7A Fig. 9 960  Para 11 56 73 “handover metric (e.g…a signal-to-interference-and-noise ratio…)” Para 78 “FIG. 9 presents a flowchart of an example method 900 for determining handover (HO) based at least in part on a HO fitness score and UL channel conditions… In case a response is received, a fitness score is updated according to f(ΔCQI) associated with tire target eNode B… At act 960, the received response is associated with a UL channel condition for the target eNode B” where “fitness score” corresponds to a parameter of a handover event) to switch the communication session from being supported by the first connection to being supported by a second connection with a second radio access network edge device (Fig. 9 970 Para 79 “At 970, handover to the target eNode B is determined based at least in part on a current (e.g., updated) value of the HO fitness score and UL channel condition of the target eNode B” where “handover” corresponds to switch the communication session from being supported by the first connection to being supported by a second connection with a second radio access network edge device); and 
initiating the handover event according to the parameter of the handover event resulting in the second connection with the second radio access network edge device supporting the communication session (Fig. 9 970 Para 79 If the fitness score is good enough, the device is handed over to the target base station)
explicitly discloses: a Channel Quality Indicator (CQI) value is a function of the Signal-to-Interference-plus-Noise Ratio (SINR) value (Fig. 5 503 504 Para 77 89)
Therefore it would have been obvious to one skilled in the art at the invention was filed to construct a device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: in response to establishing a first connection with a first radio access network edge device to support a communication session, employing a signal-to-interference-plus-noise ratio value to determine a parameter of a handover event to switch the communication session from being supported by the first connection to being supported by a second connection with a second radio access network edge device; and initiating the handover event according to the parameter of the handover event resulting in the second connection with the second radio access network edge device supporting the communication session.  The motivation is to reduce interference on a neighboring cell, and improving interference management efficiency as taught by Chen (Para 20).
Regarding Claim 2, Attar discloses the CQI is employed instead of a reference signal receive power (RSRP) value to determine the parameter of the handover event (Fig. 9 960 970 Para 73 “handover metric (e.g…a signal-to-interference-and-noise ratio…)” Para 78 79  Under the broadest reasonable interpretation of the claim language, when an CQI is employed to determine the parameter of a handover event and an RSRP is not employed to determine the parameter of a handover event, the  )
Chen discloses the CQI value is a function of the SINR value (Fig. 5 503 504 Para 77 89)
Regarding Claim 3, Attar discloses the CQI value is an uplink CQI value detected by the first radio access network edge device (Para 45 “serving eNode B receives an UL sounding reference signal (SRS) 228…The sounding signal is utilized by serving eNode B 210 to conduct UL measurements of channel conditions (e.g., signal strength, C/I ratios, and the like), which can be utilized as a reference metric in a handover algorithm” Para 78 “channel quality amongst…a serving eNode B…CQIUL(SRVING)”  The “serving eNodeB” corresponds to the first radio access network edge device)
Regarding Claim 4, Attar discloses the CQI value is an uplink CQI value detected by the second radio access network edge device (Para 46 “Each of target base station 2501-250N can utilize the received UL sounding channels to perform UL measurements and determine a report of UL channel conditions” Para 78 “channel quality amongst the target eNode B… CQIUL(TARGET)… a fitness score is updated according to f(ΔCQI) associated with tire target eNode B”  The “target eNodeB” corresponds to the first radio access network edge device)
Regarding Claim 9, Attar discloses the CQI value is determined based on an inter-cell interference and noise from the environment (Para 49 “information that can be gathered through UL measurements… broadband or narrowband SRS strength indicator, which typically conveys the effects of interference, indicating the strength of a S/I0, the measured background noise includes intra-cell and inter-cell interference; broadband or narrowband SRS over thermal noise, typically conveyed as ES/N0”)
Chen discloses the SINR is determined by based on at least one of an inter-cell interference, or at least one of noise from the environment or noise from a neighboring wireless system (Fig. 5 503 Para 77-82 “I is power of an interference item, and is a sum of power of received signals which are received by the UE, sent to the UE by all non -serving cells” Para 84 “N is power of a white gaussian noise, which is generally introduced by a thermal noise of a channel and of a UE receiver”)
Regarding Claim 10, Attar discloses a method (Fig. 9 Para 78-79), comprising:
receiving, by a system comprising a processor (Fig. 3 310 User Equipment 365 Processor Para 54 57), a channel characteristic (Para 78 channel quality amongst…a serving eNode B…CQIUL(SRVING)” “channel quality” corresponds to channel characteristic) for a first connection with a first radio access network edge device supporting a communication session (Para 37 42 78 the “serving eNodeB” corresponds to the first network edge device);
determining, by the system and based on a signal-to-interference-plus-noise ratio value, a parameter of a handover event (Fig. 7A Fig. 9 960 Para 11 56 73 “handover metric (e.g…a signal-to-interference-and-noise ratio…)” Para 78 where “fitness score” corresponds to a parameter of a handover event) to switch the communication session from being supported by the first connection to being supported by a second connection with a second radio access network edge device (Fig. 9 970 Para 79); and
Fig. 9 970 Para 79 If the fitness score is good enough, the device is handed over to the target base station)
Chen discloses a Channel Quality Indicator (CQI) value is a function of the Signal-to-Interference-plus-Noise Ratio (SINR) value (Fig. 5 503 504 Para 77 89)
Regarding Claim 11, the combination of Attar and Chen discloses claim 11 as explained in claims 2 and 10.
Regarding Claim 12, the combination of Attar and Chen discloses claim 12 as explained in claims 3 and 10.
Regarding Claim 13, the combination of Attar and Chen discloses claim 13 as explained in claims 4 and 10.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Attar et. al. (US 2009/0028112 A1) in view of Chen et. al. (US 2013/0343346 A1) and in further view of Damnjanovic et. al. (US 2020/0015136 A1)
Regarding Claim 5, the combination of Attar and Chen discloses the device of claim 1.
Discloses something neither Attar nor Chen explicitly discloses a radio access network edge device is a fifth generation (5G) new-radio device (Fig. 1 105 Para 40-42 where “New Radio” corresponds to 5G.)
Therefore it would have been obvious to one skilled in the art at the invention was filed for at least one of the first radio access network edge device and the second radio access network edge device is a 5G new-radio device.  The motivation is to Para 2).
Claims 6-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attar et. al. (US 2009/0028112 A1) in view of Chen et. al. (US 2013/0343346 A1) and in further view of Chae et. al. (US 2019/0020431 A1)
Regarding Claim 6, the combination of Attar and Chen discloses the device of claim 1.
Chae discloses something neither Attar nor Chen explicitly discloses: a particular method of computing signal-to-interference-noise ratio (Para 118-119                 
                    S
                    I
                    N
                    R
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    1
                                
                                
                                    12
                                    *
                                    R
                                    S
                                    R
                                    Q
                                
                            
                            -
                            x
                        
                    
                
            )
This equation is identical to the equation used to compute signal-to-interference-noise ratio in the instant application at Para 21.
Hence it must share all the properties of the signal-to-interference-noise ratio claimed by the applicant, including employing the signal-to-interference-plus-noise ratio value results in a faster handover time than a handover time resulting from initiating the handover event based on a reference signal receive power value.
Therefore it would have been obvious to one skilled in the art at the invention was filed for employing the signal-to-interference-plus-noise ratio value to result in a faster handover time than a handover time resulting from initiating the handover event based on a reference signal receive power value.  The motivation is to properly compute a signal-to-interference-plus-noise ratio value as taught by Chae (Para 118-119).
Regarding Claim 7, Chae discloses employing the signal-to-interference-plus-noise ratio value results in an increased handover success rate relative to a Para 118-119) Since the signal-to-noise-plus-interference ratio computed by Chae is identical to the signal-to-noise-plus-interference ratio computed by the instant application, it must share all the same properties.
Regarding Claim 8, Chae discloses employing the signal-to-interference-plus-noise ratio value results in an improved new-radio beam handover accuracy relative to a handover accuracy resulting from initiating the handover event based on a reference signal receive power value (Para 118-119) Since the signal-to-noise-plus-interference ratio computed by Chae is identical to the signal-to-noise-plus-interference ratio computed by the instant application, it must share all the same properties.
Regarding Claim 14, Chae discloses triggering the handover event occurs faster by employing the signal-to-interference-plus-noise ratio value in comparison to triggering the handover event based on a reference signal receive power value (Para 118-119) Since the signal-to-noise-plus-interference ratio computed by Chae is identical to the signal-to-noise-plus-interference ratio computed by the instant application, it must share all the same properties.
Regarding Claim 15, Chae discloses triggering the handover event by employing the signal-to-interference-plus-noise ratio value has a lower probability of a radio link failure than a probability associated with triggering the handover event based on a reference signal receive power value (Para 118-119) Since the signal-to-noise-plus-interference ratio computed by Chae is identical to the signal-to-noise-plus-interference ratio computed by the instant application, it must share all the same properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463